Citation Nr: 1416771	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  09-45 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from May 1984 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in August 2011.  This matter was originally on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  Service connection for headaches and residuals of a traumatic brain injury was granted while the case was in Remand development. Those issues are not before the Board.

In May 2011, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  Appellant's representative has recently indicated that appellant wanted a hearing.  There are no attached records or statements from the appellant requesting a subsequent hearing.  She has had a hearing on these issues, and generally an appellant is entitled to one hearing before the Board.  See 38 C.F.R. § 20.700.  Thus, this is not taken as a request for a second hearing.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA") file, as well as the evidence in his physical claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and an increased rating for headaches have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  A chronic right knee disability was not manifested during service, arthritis, to the extent present, was not manifested within a year of separation from service, and the disorder is not shown to be related to active service or service-connected disability.

2.  A chronic left knee disability was not manifested during service, arthritis, to the extent present, was not manifested within a year of separation from service, and the disorder is not shown to be related to active service.


CONCLUSIONS OF LAW

1.  A chronic right knee disability was not incurred in or aggravated by service; arthritis may not be presumed to have been so incurred; and a disability is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  A chronic left knee disability was not incurred in or aggravated by service, arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's August 2011 Remand, the Appeals Management Center (AMC) obtained the Veteran's service personnel records as well as clinical records from Fort Benning, Georgia for inpatient care for accident which occurred in January 1985, obtained VA treatment records from Columbia VAMC from June 2009, and scheduled a VA examination to determine the etiology of current knee disorders, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2007 and September 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  Moreover, during the May 2011 Board hearing, the undersigned explained the issues on appeal and asked questions designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and her representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In sum, there is no evidence of any VA error in notifying or assisting her that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  Thus, all notice and development as to the issues decided herein has been accomplished.

The Veteran seeks service connection for bilateral knee disabilities.  On her application for compensation received by VA in September 2007, she indicated that her disability began in January 1985.  In an August 2010 Statement of Accredited Representative in Appealed Case, it was noted that the Veteran contends the diagnosed conditions, including right and left knee chondromalacia, are related to the symptoms suffered during a parachute accident while on active duty.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.   

The Board has reviewed all service treatment records as well as all post-service treatment records including VA medical records and private medical records.  Service connection has been granted for traumatic brain injury, headaches, and residuals of a fractured right pubis ramus.

The Veteran's service treatment records indicate that the Veteran presented on January 25, 1985, with complaints of left leg injury in a jump.  She stated that after the jump her ankle had swollen and that she still had pain around the left ankle and calf area.  Assessment was possible muscle strain.  On January 31, 1985, the Veteran was taken to the Emergency Room by ambulance with report of a 10-minute loss of consciousness and complaints of pain in the left wrist and right shoulder as well as headache due to a parachute accident during a jump.  The Emergency Room record notes that extremities and legs were nontender except left leg from previous injury.  Three weeks later, the Veteran presented with complaints of right inguinal area pain and medial thigh since jump.  X-rays showed stress fracture right inferior pubic ramus.  

Although the service treatment records mention a left leg injury in January 1985, the record is absent complaints, findings, or diagnoses of a knee problem during service.  The left leg injury was specifically limited to the left ankle and calf area and was diagnosed as possible muscle strain.  In addition, the record indicates that an annual physical examination was completed in January 1987 at which time the examining physician assigned a PUHLES profile of "1" for the lower extremities, which indicates a high level of medical fitness.  A "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "L" is indicative of lower extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, there is no medical evidence that shows that the Veteran sustained a continuing or chronic knee injury or a knee disorder during service. 

The record also does not reveal competent evidence of arthritis within a year of the Veteran's separation from active duty.  In addition, although the Veteran reports continuity of post-service knee arthritis symptoms, the Board finds her allegations to be of limited probative value.  The Veteran is competent to give evidence about what she experienced; for example, she is competent to report that she engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  

Initially, in January 1990, the Veteran filed her original claim for service connection.  At that time, she did not file a claim for service connection for a left knee disability.  This is inconsistent with any assertion that left knee symptoms existed since service because it is reasonable to conclude that if she believed that she had left knee pain in 1990 that was related to service, she would have claimed service connection for it at that time.

In addition, there is no indication in the August 1990 VA examination report that the Veteran was having any problem with her right knee at that time much less since her discharge in 1987.  Although the Veteran reported that she injured her right knee during service, she claimed that running caused discomfort in the symphysis area of her pelvis, that she was on no medication, and that she took an occasional aspirin.  On physical examination, her gait was normal, she was able to squat down fully on her heels and rise up again, the knees were of normal configuration, there was no effusion of either knee joint, patellae were not floating, internal and external ligaments were intact, and there was full range of motion of each knee joint.  X-ray of the right knee was normal.  

Thus, since the Veteran reported a right knee injury in service but only reported discomfort with respect to service-connected right pubis ramus disability, it is reasonable to conclude that she did not have any symptoms related to her right knee at the time of the August 1990 VA examination.   

In light of the internal inconsistencies with respect to continuity of knee symptoms since service along with the normal physical examination conducted in August 1990, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2013).

In support of her claim, the Veteran submitted a private medical opinion by Dr. Riley in November 2007 which states, "After reviewing the V.A. documents, it is my medical opinion that it is at least as likely as not the ... bilateral knee (injuries) are a result of the Parachute Landing Fall (PLF)."

The Veteran underwent VA examination in January 2008 at which time the examiner noted that the Veteran was clear that she did not have any sort of injury to her knees at the time of the parachute jump that would require casting or surgery but that participating in repetitive jumps slowly exacerbated her knee pain symptoms.  After physical examination of the Veteran and x-rays which were normal, she was diagnosed as having bilateral patellofemoral pain syndrome.  The examiner noted that after reviewing the Veteran's claims file, it was his conclusion that her current knee disability was not related to her active duty service.  The examiner noted that it did not appear that the Veteran had any facilitating or precipitating injuries to her knees at the time of the parachute jump when she was knocked unconscious which led to long-term knee disabilities like one would typically see from a fracture or ligament tear; that the Veteran had never had surgeries on her knees which would have been necessitated by the injury; and that there was no clear evidence that the Veteran had repetitive knee complaints while in the service.

In support of her claim, the Veteran submitted a private medical opinion by Dr. Mazoue in May 2008 which states, 

I have reviewed all service medical records and past medical records.  [The Veteran] injured her l[eft]] leg, knee, calf, ankle ... during an actual aircraft jump from 10,000 feet.  ...  The extent of the fall, at the height [and] speed falling, was adequate enough to cause her injuries/disabilities today.  Her r[ight] knee disability is secondary to favoring her l[eft] knee causing an altered gait. Again - it is likely, her l[eft] knee disability ... due to the parachute jump accident.

In July 2010, Dr. Mazoue opined that the parachute fall she sustained in service caused her bilateral knee condition.

The Veteran underwent VA examination in October 2011 at which time the examiner opined that the knee disorders were at least as likely as not incurred in or caused by the claimed in-service injury.  Unfortunately, no records were reviewed.

In December 2011, after review of the claims file, a VA physician opined that the Veteran's claimed knee conditions were less likely than not incurred in or caused by the claimed in-service injury.  The VA physician noted that the claims file was reviewed including the opinions of Dr. Riley and Mazoue.  The VA physician noted that there was a current diagnosis of patellofemoral syndrome of both knees, that x-rays of bilateral knees in 2008 were normal without any evidence of traumatic osteoarthritis, that a review of the service treatment records did not reveal any chronic knee disability, and that there was no documented knee injury from her injuries sustained from a parachute jump.  The VA physician also opined that the claimed knee condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.

In a September 2012 VA medical opinion, a nurse practitioner states,

There is evidence of a 'jump injury'of Jan 25, 1985.  Veteran was seen for c[omplaint] of injury of left leg - "calf area".  SM reported landing with most of weight on left leg, causing pain and swelling of calf.  At time of exam calf not swollen, but tender to touch.  Veteran was diagnosed with "muscle strain".  Treated with ASA and a 4-day profile - "no running, jumping, stretching exercises, marching and standing for prolonged periods of time".  On Jan 31, 1985 Veteran had a[n]other parachute jump injury.  ER note indicates exam of left leg "non-tender, except for left leg from previous injury".  Opin[]ion:  Veteran less than likely as not had a knee injury during parachute jump in service.  Rationale:  No evidence of knee injury in SMRs.  Evidence of left calf injury.  Xrays of knees at VAMC Columbia, SC in 2008 were reported as "negative".  Therefore, no evidence of knee residuals.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's current knee disorders are related to her military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA examiners' unfavorable medical opinions over the private physicians' and the VA examiner's favorable medical opinions.  

Dr. Riley's opinion is not supported by any rationale.  In addition, although he reported that he reviewed VA documents, there is no indication which documents he actually reviewed.  In addition, Dr. Riley's opinion appears to be based in no small part on history provided by the Veteran which is inconsistent with statements made by her during an August 1990 VA examination.  At the August 1990 VA examination, the Veteran reported that she injured her right knee at a time different than the pelvis injury and that she injured both her right knee and ankle during routine physical training exercises and was treated at TMC.  

Similarly, the December 2011 VA examiner's favorable medical opinion appears to be based solely on the Veteran's history which is inconsistent with other evidence of record.

Dr. Mazoue's opinions are also problematic.  In May 2008, he opined that the Veteran's left knee was injured during an actual aircraft jump and that her right knee disorder was secondary to her left knee and subsequent altered gait but that in July 2010, he opined that both knees were injured in a parachute accident.  Dr. Mazoue also references no evidence in the service treatment records; instead he notes that the extent of the fall from 10,000 feet is adequate to cause the injuries/disability today.  

Unfortunately all three opinions fail to address the lack of complaints of knee pain during service and the normal knee examination in August 1990.  

Thus, the favorable opinions appear to be based on speculation without supporting clinical data or rationale.  In addition, the favorable opinions do not appear to take into account relevant service treatment records.  Further the opinions appear to be based on an inaccurate factual premise.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991; Bloom v. West, 12 Vet. App. 185, 187 (1999); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, these favorable opinions are not considered to be probative medical evidence.

In contrast, the December 2011 and September 2012 VA medical opinions were rendered after a thorough review of the claims file.  Both VA medical opinions noted that there was evidence of a left calf injury but no evidence of knee injury or chronic knee disability in the service treatment records including due to parachute jump and that x-rays of bilateral knees in 2008 were normal without any evidence of traumatic osteoarthritis.

As such, the only probative medical opinions of record as to whether the Veteran's current knee disorders are related to her military service are unfavorable.  In addition, the only medical opinion of record as to whether the Veteran's current knee disorders are related to service-connected disability is also unfavorable. 

Thus, the record is absent evidence of a chronic knee disorder during service, evidence of knee arthritis within a year following separation from active duty, credible evidence of continuity of knee arthritis symptomatology, and probative medical evidence of a nexus between any current knee disorder and the Veteran's active duty service or service-connected disability.

The Board must also consider the Veteran's own opinion that she has bilateral knee disorders related to her active duty service.  The Board, however, does not find her competent to provide an opinion regarding the etiology of these disorders as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


